                  Case 5:19-mj-00472-HJB Document 1 Filed 05/01/19 Page 1 of 5

A0 91 (Rev. 11/Il) Criminal Complaint                                                                          F         1_   E   t

                                                                                                                   MAY -12019
                                     UNITED STATES DISTRICT COURT
                                                                  for the                                 CLERK, U.S.          COURT
                                                                                                          WESTERN        I   OF TEXAS
                                                    Western District of Texas                             BY_____________________
                                                                                                                                  TYCLERK
                   United States of America                           )
                                v.                                    )
                       VICTORIAGUERRA,                                       Case No. 5:1 9-MJ-472
                        JOSE LOPEZ,                                   )
                     CELESTE NEAVES,                                  )
                   CHRISTOPHER SALAZAR,
                                                                      )
                                                                      )
                           Defendant(s)


                                               CRIMINAL COMPLAINT
          I,   the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 30, 2019                                   in the county of   Bexar                          in the
Western                 District of Texas                     ,   the defendant(s) violated:

               Code Section                                                     Offense Description

21 U.S.C. Sections                          conspiracy to Possess and Possession with Intent to Distribute 500
846,841 (a)( 1) & 841 (b)( 1 )(A)           grams or more of a Mixture or Substance Containing a Detectable
                                            Quantity of Methamphetamine..

                                            PENALTIES: 10 years to LIFE imprisonment; $10,000,000 fine,
                                            Minimum mandatory 5 years supervised release, $100 mandatory
                                            special assessment.
         This criminal complaint is based on these facts:

See Attachment A




          II     Continued on the attached sheet.



                                                                                               Complainant s signature

                                                                             TFO Bryan Smith, DEA
                                                                                                Printed name and title
IU Sworn to before me and signed in my presence.
    Sworn to telephonically and signed electronically.


Date:    May      1,   2019
                                                                                                  Judge

City and state:         San Antonio, Texas                                          J. Bemporad, United States Magistrate Judge
                                                                                             Printed name and title
 Case 5:19-mj-00472-HJB Document 1 Filed 05/01/19 Page 2 of 5




                                    ATTACHMENT "A"

AFFIDAVIT IN SUPPORT OF COMPLAINT AND ARREST WARRANT

Bryan Smith, BEING DULY SWORN, DEPOSES AND SAYS:

       Affiant is a Texas Peace Officer and has been employed with the Bexar County

Sheriffs Office for over   15 years. Affiant is   currently assigned to the Bexar County

Sheriffs Office Narcotics Section and is also assigned as a Task Force Officer with the

Drug Enforcement Administration (DEA) San Antonio District Office. Affiant has

participated in State and federal search/arrest warrants and narcotics related cases, and

has made numerous arrests for narcotics violations, which have resulted in successful

prosecution. Affiant has personally participated in this investigation, and is thoroughly

familiar with the information contained in this affidavit, through personal investigation

and/or through discussions with other law enforcement personnel.

        On April 30, 2019, Affiant utilized a confidential Source (CS 1) to conduct

recorded phone calls with VICTORIA GUERRA. During the recorded phone calls,

GUERRA agreed to middleman a four (4) kilogram crystal methamphetamine drug

transaction with CSI. GUERRA indicated on the recorded phone calls that GUERRA

need to contact her crystal methamphetamine source of supply (SOS). TFO Smith and SA

David Galvan met with CS! at an undisclosed location.

       During the meeting, CSi and CS l's vehicle was searched for contraband. After

yielding negative results, CS1 was given video/audio recording equipment to record the

meeting with GUERRA. Surveillance units followed CS1 to the McDonalds located at

3502 Roosevelt Aye, San Antonio, Texas where CSI picked up GUERRA. GUERRA
 Case 5:19-mj-00472-HJB Document 1 Filed 05/01/19 Page 3 of 5




contacted JOSE LOPEZ and requested the four (4) kilograms of crystal

methamphetamine for CS 1.

       CS! directed GUERRA to have LOPEZ call CS1 on a recorded phone line to

discuss the details of the drug transaction. Several minutes later, LOPEZ called CS 1 and

discussed the drug transaction. LOPEZ also indicated that LOPEZ wanted the drug

transaction to occur at the Rainbow Motel located at 4740   S   Presa Street, San Antonio,

Texas. LOPEZ told CS! that Lopez would call his chick, who LOPEZ called "Celeste",

to get the crystal methamphetamine for the drug transaction. LOPEZ told CS! that each

kilogram of crystal methamphetamine would cost $6,500.00 USC. CS1 agreed and

contacted TFO Smith with the details. TFO Smith previously had DPS conducting

surveillance of the Rainbow Motel.

       During the time of the recorded phone calls with LOPEZ, DPS surveillance

observed LOPEZ outside on the phone with CS!. TFO Smith directed CS1 to go to the

Rainbow Motel with GUERRA to meet with LOPEZ. At the same time, TFO Smith

directed a second confidential source (CS2) to go to the Rainbow Motel to be introduced

by CS! to LOPEZ and GUERRA. Surveillance followed CS1 to the Rainbow Motel. TO

Smith and SA Galvan met with CS2 at an undisclosed location. During the meeting, CS2

and CS2's vehicle was searched for contraband.

       After yielding negative results, CS2 was followed to the Rainbow Motel. CS1

introduced CS2 to LOPEZ and GUERRA. At the same time LOPEZ introduced

CELESTE NEAVES to CS! and CS2 as LOPEZ's chick. NEAVES told CS2 that

NEAVES's crystal methamphetamine source of supply (SOS) was at the Seven Eleven

gas station located at 2302 West Aye, an Antonio, Texas.



                                            2
 Case 5:19-mj-00472-HJB Document 1 Filed 05/01/19 Page 4 of 5




       Both NEAVES and GUERRA got in CS2's vehicle with CS2 and traveled to the

Seven Eleven gas station. Surveillance was previously established before CS2, NEAVES,

and GUERRA's arrival. While at the gas station, CS2 was on an open phone line with

TFO Smith. NEAYES directed CS2 to pull out of the gas station onto the 1800 block of

W Hermine Blvd. NEAVES directed CS2 to part in front of a maroon Mitsubishi sedan

parked on the street with its hood open. DPS surveillance observed NEAVES meet with

CHRISTOPHER SALAZAR, the driver of the Mitsubishi sedan, and receive a blue bag.

C52, GUERRA, and NEAVES then drove several blocks away with the blue bag. TFO

Smith directed the arrest team to apprehend SALAZAR. A separate arrest team

apprehended GUERRA and NEAVES. SA Galvan recovered a blue lunch bag that

contained the crystal methamphetamine. SALAZAR was read his Miranda Rights and

agreed to cooperate with law enforcement. GUERRA was read her Miranda Rights and

agreed to cooperate with law enforcement. NEAVES was read her Miranda Rights and

refused to cooperate with law enforcement. A third arrest team was able to apprehend

LOPEZ at the Rainbow Motel. LOPEZ was read his Miranda Rights and refused to

cooperate with law enforcement.

       GUERRA stated that she set the entire drug transaction up between LOPEZ,

NEAVES, and the CS's. GUERRA was going to be compensated $200.00 USC per

kilogram of crystal methamphetamine the CS's purchased. SALAZAR stated that earlier

the same date, NEAVES left the blue bag containing the crystal methamphetamine in

SALAZAR's vehicle. TFO Smith asked SALAZAR if SALAZAR knew what was inside

the blue bag. SALAZAR indicated crystal methamphetamine. TFO Smith and SA Galvan

met with CS2 at an undisclosed location. CS2 and CS2's vehicle was again searched for
 Case 5:19-mj-00472-HJB Document 1 Filed 05/01/19 Page 5 of 5




contraband with negative results. CS2 told TFO Smith that NEAVES only wanted to sell

one (1) kilogram to see how things went. If the drug transaction went well, NEAVES

would get the additional three (3) kilograms from NEAVES's SOS for a second drug

transaction. LOPEZ, GUERRA, NEAVES, and SALAZAR were each transported to the

GEO Federal Holding Facility pending their initial hearings. LOPEZ, GUERRZ,

NEAVES, and SALAZAR were each in possession of a cellphone at the time of their

arrests. The celiphones were seized as evidence pending search warrants. The crystal

methamphetamine had a total approximate gross weight of 1,030.00 grams and field

tested positive for methamphetamine.



       Further Affiant sayeth not.




Subscribed and sworn to on this the Pt day of


                                                       BEMPORID
                                                       TATES r'IAGISTRATE JUDGE




                                           4
